DETAILED ACTION
	This is a first office action in response to application 17/354,353 filed 06/22/2021, in which claims 1-14 are presented for examination. Currently claims 1-14 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Yin et al. U.S. Patent Application Publication No. 2016/0247449 A1 hereinafter Yin.

Consider Claim 1:
Yin discloses an electroluminescence display apparatus comprising: (Yin, See Abstract.)
	a pixel array including a plurality of pixels, a gate line connected to pixels adjacent thereto in a first direction in common, a data line connected to pixels adjacent thereto in a second direction intersecting with the first direction in common, and (Yin, See Fig. 10.)
	a first power line, a second power line, and an initialization voltage supply line connected to all of the plurality of pixels in common; and (Yin, See Fig. 2 items power sources connected to C2 and the source of T1 and GND.)
	a panel driving circuit connected to the pixel array, wherein each of the plurality of pixels comprises: (Yin, [0091], “Referring to FIG. 3, a schematic of structure of a pixel circuit is provided.  In some embodiments, the control sub-circuit 1 may include a charging control module 11 and a light-emitting control module 12.” and See Fig. 10.)
	a driving element including a gate electrode connected to a first node, a source electrode connected to a high level driving power through the first power line, and a drain electrode connected to a second node; (Yin, [0091], “The light-emitting control module 12 is connected to the source of the driving transistor T1 and the light emitting device 3, and enables the driving transistor T1 to drive the light emitting device 3 to emit light under the control of the light-emitting control signal.”)
	a switching element including a gate electrode connected to the gate line, a source electrode, and a drain electrode, one of the source electrode and the drain electrode being connected to the first node and the other electrode thereof being connected to the second node; (Yin, [0088], “The drain of the first switch transistor T2 is connected to the gate of the driving transistor T1 and the second end of the first capacitor C1.  The source of the first switch transistor T2 is connected to the source of the driving transistor T1.”)
(Yin, [0085], “The first end of the first capacitor C1 is connected to the control sub-circuit 1 and the second end of the second capacitor C2.  The second end of the first capacitor C1 is connected to the gate of the driving transistor T1 and the drain of the first switch transistor T2.”)
	a light emitting device including an anode electrode, connected to the second node, and a cathode electrode connected to a low level driving power through the second power line. (Yin, [0083], “In some embodiments, for example, light emitting device 3 may be an organic light emitting device, such as an OLED, the driving transistor T1 may be an N-type transistor, and may also be a P-type transistor.  In FIG. 1, the light emitting device is an OLED and the driving transistor is an N-type transistor.”)

Consider Claim 2:
	Yin discloses an electroluminescence display apparatus of claim 1, wherein one of the driving element and the switching element is implemented with a P-channel transistor. (Yin, [0083], “In some embodiments, for example, light emitting device 3 may be an organic light emitting device, such as an OLED, the driving transistor T1 may be an N-type transistor, and may also be a P-type transistor.  In FIG. 1, the light emitting device is an OLED and the driving transistor is an N-type transistor.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. U.S. Patent Application Publication No. 2016/0247449 A1. 

Consider Claim 3:
	Yin discloses an electroluminescence display apparatus of claim 1, however while teaching the two capacitors in the claimed arrangement does not expressly state wherein a capacity of the second capacitor is greater than a capacity of the first capacitor.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the capacity of each capacitor to different levels, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Consider Claim 14:
	Yin discloses electroluminescence display apparatus of claim 1, but does not state the result of the structure in operation that a two-dimensional graph where the ordinate axis represents a current and the abscissa axis represents a voltage, an emission current flowing in the light emitting device is determined at an intersection point at which a first current- voltage curve representing an operation of the driving element intersects with a second current-voltage curve representing an operation of the light emitting device, and even when a threshold voltage of the light emitting device is shifted due to a temperature and degradation, the first current-voltage curve maintains a predetermined form without being changed.
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) In this case as a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, this claim provides no additional limitations on the structure and as the structure was already shown to be taught by the prior art in the rejection of claim 1, the intended result as described by the claim language is met.

Claim Rejections - 35 USC § 103
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. U.S. Patent Application Publication No. 2016/0247449 A1 as applied to claim 1 above, and further in view of Ju et al. U.S. Patent Application Publication No. 2020/0051472 A1 hereinafter Ju.

Consider Claim 4:
	Yin discloses an electroluminescence display apparatus of claim 1, and teaches wherein the high level driving power is maintained at a first voltage level (Yin, VDD), however does specify the low level driving power swings between a second voltage 
	Ju however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to wherein the high level driving power is maintained at a first voltage level, the low level driving power swings between a second voltage level and a third voltage level, and the second voltage level is lower than the first voltage level and higher than the third voltage level. (Ju, [0066], “The organic light emitting element OLED which emits light during the light emission period Emission stops emitting light as a current flowing from a side of the driving voltage ELVDD, i.e., the first electrode, to a side of the second driving voltage ELVSS, i.e., the second electrode, based on the organic light emitting element OLED that stops flowing while a voltage of the second driving voltage ELVSS applied to the second electrode of the organic light emitting element OLED is changed to a high voltage.” see Fig. 2.)
	It therefore would have been obvious to those having ordinary skill in the art to vary the voltage at the cathode of the OLED as this was a known technique in view of Ju and would have been utilized for the purpose of preventing current flow through the OLED thereby allowing the remaining parts of the circuit to perform initialization period and the programming period. (Ju, [0066-0070])
Consider Claim 5:
	Yin in view of Ju disclose the electroluminescence display apparatus of claim 4, wherein a one-frame period comprises an initialization period, a programming period succeeding the initialization period, and an emission period succeeding the programming period, in the initialization period and the programming period, the light emitting devices of the plurality of pixels are simultaneously turned off based on the low level driving power having the second voltage level, and in the emission period, the light (Yin, See Fig. 6 item time periods P1-P3 and See Ju Figure 2 item time periods initial, comp., programming, and emission.)

Consider Claim 6:
	Yin in view of Ju disclose the electroluminescence display apparatus of claim 5, wherein a power circuit included in the panel driving circuit supplies the high level driving power having the first voltage level to the first power line in the one-frame period, supplies the low level driving power having the second voltage level to the second power line in the initialization period and the programming period, and supplies the low level driving power having the third voltage level to the second power line in the emission period. (Yin, See Fig. 6 item time periods P1-P3 and See Ju Figure 2 item time periods initial, Vth comp., programming, and emission.)

Consider Claim 7:
	Yin in view of Ju disclose the electroluminescence display apparatus of claim 5, wherein a data driver included in the panel driving circuit supplies a reference voltage to the data line in the initialization period and the emission period, and supplies data voltages different from the reference voltage to the data line in the programming period. (Yin, [0041], “the first gate signal source outputting a level signal that enables the first switch transistor to be switched on, a second gate signal source outputting a level signal that enables the second switch transistor to be switched on, a third gate signal source outputting a level signal that enables the third switch transistor to be switched off, the reference voltage source outputting the potential of the reference reset voltage to an end of the second capacitor that is not connected with the first capacitor, the data voltage source outputting a low potential voltage to the connection end of the first capacitor and the second capacitor through the switched on second switch transistor, so as to enable the connection end of the first capacitor and the second capacitor to store the potential of the reference reset voltage, the first capacitor is charge and discharged in the diode connection mode of the driving transistor, so as to enable the driving transistor to enter into the switch-off state, thereby enabling the first capacitor to store the threshold voltage of the driving transistor;” See also Ju, [0070], “Then, the driving voltage ELVDD and the initialization voltage Vinit are changed to low voltages at a time point "a" in the initialization period Initial.  First, when the initialization voltage Vinit is changed to a low voltage, the voltage of the node M which is the first electrode of the storage capacitor Cst is also lowered.  As a result, the degree of turning on the driving transistor T1 becomes sufficiently large.”)

Allowable Subject Matter
Claim 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626